[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-11535                ELEVENTH CIRCUIT
                                                         FEBRUARY 23, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                     D. C. Docket No. 92-00021-CR-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DAVID LEE HOLLAND,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (February 23, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      David L. Holland, a federal prisoner convicted of a crack cocaine offense,

appeals the sentence imposed after the district court granted his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction based on Amendment 706 of the

Sentencing Guidelines, which lowered the base offense levels applicable to crack

cocaine. The district court sentenced Holland to the high end of the amended

guidelines range without otherwise explaining the ruling. The issue on appeal is

whether, after granting Holland’s § 3582(c)(2) motion, the district court abused its

discretion by failing to address the 18 U.S.C. § 3553(a) factors when sentencing

Holland to the high end of the amended guidelines range.

      We review a district court’s resolution of a motion under 18 U.S.C.

§ 3582(c)(2) for abuse of discretion. See United States v. Brown, 332 F.3d 1341,

1343 (11th Cir. 2003). “A district court by definition abuses its discretion when it

makes an error of law.” Id.

      Generally, a “court may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, where a defendant has been sentenced

pursuant to

      a sentencing range that has subsequently been lowered by the
      Sentencing Commission . . ., the court may reduce the term of
      imprisonment, after considering the factors set forth in [18 U.S.C.
      § 3553(a)] to the extent that they are applicable, if such a reduction is
      consistent with applicable policy statements issued by the Sentencing
      Commission.

                                          2
18 U.S.C. § 3582(c)(2). The Sentencing Commission’s policy statements for

reducing a term of imprisonment under 18 U.S.C. § 3582(c)(2) are located in

U.S.S.G. § 1B1.10. In determining whether to reduce a defendant’s term of

imprisonment or the extent of such reduction, the application notes for § 1B1.10

instruct that the district court: (1) shall consider the § 3553(a) factors, (2) shall

consider the nature and seriousness of the danger to any person or the community

that may be posed by the reduction, and (3) may consider the post-sentencing

conduct of the defendant. U.S.S.G. § 1B1.10, comment. (n.1(B)) (2008).

       We have instructed the district court to engage in a two-part analysis when

determining whether to reduce a defendant’s sentence pursuant to an 18 U.S.C.

§ 3582(c)(2) motion. See United States v. Bravo, 203 F.3d 778, 780 (11th Cir.

2000). The district court must: (1) recalculate the sentence under the amended

guidelines, and (2) decide, in its discretion, whether it will choose to impose a new

sentence or retain the original sentence. Id. at 780-81. The second part of the

analysis “should be made in light of the factors listed in 18 U.S.C. § 3553(a).” Id.

at 781. We have held that while a district court must consider the § 3553(a)

factors, it “commits no reversible error by failing to articulate specifically the

applicability–if any–of each of the section 3553(a) factors, as long as the record




                                             3
demonstrates that the pertinent factors were taken into account by the district

court.” United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997).

      Here, the district court granted Holland’s § 3582(c)(2) motion but did not

explain why it chose to sentence Holland to the high end of the amended guidelines

range. Thus, the record does not demonstrate that the district court took the

pertinent factors into account when sentencing Holland to that point. See id. at

1322. Accordingly, we vacate the district court’s order and remand for further

consideration and explanation.

      VACATED AND REMANDED.




                                          4